Citation Nr: 1125047	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  07-39 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from September 1965 to September 1987. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Although the Veteran attended a hearing at the RO in June 2008, a transcript could not be made of the hearing.  The Veteran was offered an opportunity to appear at another hearing; however, he declined the offer in an August 2008 letter.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The Veteran's hypertension is related to his service-connected diabetes mellitus.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, hypertension is proximately due to or the result of the Veteran's service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

However, as the Board is granting the claim for service connection for hypertension, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection for Hypertension

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran contends that his hypertension is proximately due to or a result of his service-connected diabetes mellitus.  There is no dispute that the Veteran has hypertension.  This is shown by VA examination in February 2007, as well as by numerous private and VA treatment records.  There is also no dispute that service connection is in effect for diabetes mellitus.  

Regarding a nexus between diabetes mellitus and hypertension, the evidence is in conflict.  The Veteran submitted an opinion from a physician at the McAfee U.S. Army Health Clinic, dated in January 2007, which expresses the physician's opinion that, since diabetes mellitus was diagnosed in 1990, and hypertension was diagnosed in 2002, a relationship between diabetes mellitus and hypertension exists.  The physician opined that the Veteran's diabetes was a direct contributor to the adult onset of hypertension.  

The Veteran was afforded a VA examination in February 2007.  Initially the examiner did not have the pertinent records from the claims file to review.  He opined that hypertension was less likely than not secondary to diabetes mellitus.  His rationale was that there are no microvascular changes, such as nephropathy, and there is no evidence of arteriosclerotic heart disease.  The claims file was subsequently provided, and the examiner acknowledged in an addendum that an October 2005 record from Beaumont Army Medical Center did show a history of diabetic nephropathy.  However, the examiner maintained his opinion against a nexus, noting that creatinine and microalbumin results in October 2006, August 2001, June 2002, and September 1999 were within normal limits.  The examiner acknowledged that a relationship between diabetes mellitus and hypertension does exist; however, he found that such a relationship would be based on impairment of kidney function.  He found in this case that, based on the uniformly-normal results noted, the Veteran has no nephropathy, and therefore it is unlikely that his hypertension is related to diabetes mellitus.

However, clinical records received subsequent to the February 2007 examination contain blood test results in September 2002 showing microalbumin at 4.2, noted as high, compared to a normal range of 0-1.9.  In addition, microalbumin was 4.28 in June 2003, 2.47 in September 2003, and 3.25 in March 2004.  Each reading was noted as high.  

While the Board is not competent to diagnose nephropathy or to relate such a diagnosis to any particular disorder, in this case, the February 2007 examiner's opinion, as expressed in the examination report and addendum report, was based on what he found to be uniformly normal results for creatinine and microalbumin.  Thus, the results received subsequently, which show repeatedly elevated microalbumin levels lead the Board to find that his opinion was based on an incomplete and inaccurate factual premise.  As such, the opinion is not credible as to nexus.  That leaves the January 2007 opinion of the physician at the McAfee U.S. Army Health Clinic as the only credible nexus opinion other than that of the Veteran.  As the January 2007 opinion is in favor of a nexus between hypertension and diabetes mellitus, the Board finds that the credible nexus evidence is in favor of service connection for hypertension.  Accordingly, resolving reasonable doubt in the Veteran's favor, a grant of the appeal is warranted.  


ORDER

Service connection for hypertension is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


